Final order, so far as appealed from, modified so as to provide for the fixing of the assessed valuations of the properties and the years involved, as follows:

1780-82 Broadway, Block 1029, Lot 14

Tear Land Building Total 1941-1942 $220,000 $110,000 $330,000 1942-1943 220,000 105,000 325,000 225-227 West 57th Street, Block 1029, Lot 17 1941-1942 $185,000 $77,000 $262,000 1942-1943 185,000 74,000 259,000 and as so modified affirmed, with twenty dollars costs and disbursements to the relator-appellant. No opinion. Present — Martin, P. J., Townley, Glennon, Cohn and Callahan, JJ.; Martin, P. J., dissents and votes to modify the order so far as appealed from by fixing the assessed valuations as follows:

1780-82 Broadway, Block 1029, Lot 14

Tear Land Building Total 1941-1942 $270,000 $110,000 $380,000 1942-1943 270,000 105,000 375,000 225-227 West 57th Street, Block .1029, Lot 17 1941-1942 $225,000 $77,000 $302,000 1942-1943 225,000 74,000 299,000
ittle order on notice.